Citation Nr: 0704267	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  02-07 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
fracture of the fifth proximal metacarpal of the right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1986 to 
January 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the 
Regional Office (RO) that confirmed and continued the 
noncompensable rating in effect for the residuals of the 
fracture of the fifth proximal metacarpal of the right hand.  
This case was previously before the Board in February 2005, 
at which time it was remanded for additional development of 
the record.  As the requested actions have been accomplished, 
the case is again before the Board for appellate 
consideration.


FINDINGS OF FACT

The residuals of a fracture of the fifth proximal metacarpal 
of the right hand are manifested by no more than slight 
limitation of motion and tenderness, without any evidence of 
ankylosis.  


CONCLUSION OF LAW

A compensable evaluation for residuals of a fracture of the 
fifth proximal metacarpal of the right hand is not warranted.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5227 (as in effect before and after August 
26, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in August 2002 and February 2005 letters, the 
RO provided notice to the veteran regarding what information 
and evidence is needed to substantiate the claim for an 
increased rating, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or submit any further evidence in his 
possession that pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post service VA medical 
records, and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  
There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Pelegrini, 
supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, 
as the Board concludes below that the preponderance of the 
evidence is against the appellant's claim for an increased 
rating, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; Mayfield v. Nicholson, NO. 02-1077 (Vet. App. 
Dec. 21, 2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
including those at the Board hearing, service medical 
records, VA medical records, and VA examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Disabilities must 
be reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

Ankylosis of a finger of the major or minor extremity other 
than the thumb, index or middle fingers will be rated as 
noncompensable.  Extremely unfavorable ankylosis will be 
rated as amputation under Diagnostic Codes 5152 through 5156.  
38 C.F.R. § 4.71a, Diagnostic Code 5227 (as in effect prior 
to August 26, 2002).

Favorable or unfavorable ankylosis of the ring or little 
finger of the major or minor extremity will be rated as 
noncompensable.  A note provides that consideration as to 
whether evaluation as amputation is warranted should be 
given, and whether an additional evaluation is warranted for 
resulting limitation of motion of other digits or 
interference with overall function of the hand.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5227 (effective August 26, 2002).

A 10 percent evaluation may be assigned for amputation of the 
little finger of the major or minor extremity without 
metacarpal resection, at the proximal interphalangeal joint 
or proximal thereto.  38 C.F.R. § 4.71a, Diagnostic Code 5156 
(2006).


The evidence supporting the veteran's claim for a compensable 
for the residuals of the fracture of the fifth proximal 
metacarpal of the right hand include his statements and some 
findings on examination.  In this regard, the Board notes 
that VA examinations in April 2001, August 2002 and March 
2006 demonstrate that the veteran has complaints of pain in 
the right hand.  Mild tenderness to palpation was shown on 
the first two examinations.  It was reported on the most 
recent VA examination that there was a very slight rotational 
deformity to the small finger compared to the contralateral 
side.  There was some indication of slight limitation of 
motion of the little finger.  There was also a very slight 
angular deformity at the proximal interphalangeal joint 
level.  The examiner commented that the veteran might have 
some fatigability with the right hand with certain 
activities.  

The evidence against the veteran's claim consists of the 
medical findings on VA examinations.  The April 2001 VA 
examination showed no rotational deformities.  The veteran 
was able to make a full fist and he had full extension.  When 
examined by the VA in August 2002, there was no evidence of 
any bony deformity.  Sensation was subjectively normal in the 
median, ulnar and radial nerve distributions.  Following the 
examination, the examiner assessed a minor injury to the 
right hand without evidence of residual arthrosis or 
deformity.  

Finally, during the most recent VA examination, conducted in 
March 2006, the veteran acknowledged that the finger was not 
causing any limitations in day-to-day activities.  He stated 
that it merely caused some discomfort when he did certain 
things, such as grasping the mouse on a computer and opening 
and closing jars.  The examination revealed that the 
veteran's grip strength was symmetrical, and he was able to 
bring all tips of the fingers to the thumbs and all fingers 
to the transverse crease of the palm.  He had good opposition 
between the thumb and small finger.  The examiner indicated 
that it appeared that the veteran did not have any difficulty 
with dexterity in terms of touching, twisting and writing.  

It is readily apparent that ankylosis of the little finger of 
the right hand is not present.  Even if it were shown, a 
noncompensable would still be assigned.  Based on the 
findings of the most recent VA examination, the examiner 
commented that it was his opinion that no functional loss 
resulted from the fracture residuals.  He stated that the 
veteran did not have any loss of motion.  He conceded that 
the veteran's main problem was with repetitive use.  He 
commented that the residuals did not cause any limitation, 
but rather aggravated him with repetition with certain 
activities in which the digits were in an abducted position.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. § 4.45 (2006).

While the veteran has expressed complaints of pain, and some 
fatigability was reported on the most recent VA examination, 
in light of the examiner's conclusion that there was no 
functional loss due to the fracture residuals, it cannot be 
concluded that a compensable evaluation is warranted, even 
considering 38 C.F.R. §§ 4.40, 4.45.  The veteran's symptoms 
are contemplated in the noncompensable evaluation currently 
in effect.

The Board concludes that the medical findings on examination 
are of greater probative value than the veteran's allegations 
regarding the severity of his disability.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim for a compensable evaluation for residuals of a 
fracture of the fifth proximal metacarpal of the right hand.




ORDER

A compensable evaluation for residuals of a fracture of the 
fifth proximal metacarpal of the right hand is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


